Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the RCE filed 10/7/2021.
2.  Claims 1-15 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 1-5, 7 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackmore U.S Patent No. 7,539,989.
As to claim 1, Blackmore teaches a message transmission method, comprising:
determining and outputting, by an issuing task, a data message, storing the data message in a 5preset storage space (…the root task (e.g., Task 0) registers its send buffer (i.e., application data structure) 310 as a memory object to be exported, STEP 403. For instance, Task 0 registers send buffer 310 with the operating system kernel via a system call, such as .sub.--css_shmem_register, that is provided, by the line 62 column 5 to line 1 column 6), and simultaneously sending an issuing notification message to a subscription task (…Task 1 and Task 2 then receive asynchronous notification that Task 0 would like to communicate with them…, lines 17-19 column 6) to notify the subscription task obtaining the data message from the preset storage space directly (…Task 1 and Task 2 copy data from the registered and attached portions of the memory (e.g., send buffer 310) to their respective receive buffers (i.e., application data structures) 316, 318 in address spaces 306 and 308, respectively…, lines 50-53 column 6); and 
reading, by the subscription task, the data message from the preset storage space according to the issuing notification message (…Task 1 and Task 2 copy data from the registered and attached portions of the memory (e.g., send buffer 310) to their respective receive buffers (i.e., application data structures) 316, 318 in address spaces 306 and 308, respectively…, lines 50-53 column 6).  
As to claim 2, Blackmore further teaches sending, by the issuing task, the issuing notification message to a program interface of the subscription task in at least one of a broadcast way, a multicast way and a unicast way (…Collective communications are used in various message transport protocols, including the Message Passing Interface (MPI) protocol. Examples of collective communications used in the Message Passing Interface include, for instance, broadcast, gather, scatter and reduce, among others…, lines 19-24 column 3).  
As to claim 3, Blackmore further teaches before sending, by the issuing task, the issuing 15notification message to the program interface of the subscription task in the multicast way, further comprising determining, by the issuing task, at least two subscription tasks corresponding to the issuing task to form a multicast group of the issuing notification message according to a task topology relation (…coupling a set of data source tasks with a set of data sink tasks…, lines 62-63 column 1).  
As to claim 4, Blackmore further teaches obtaining, by the subscription task, a message identifier in the issuing notification message when the subscription task receives the issuing notification message; and reading, by the subscription task, the data message from the preset storage space in response to the message identifier in the issuing notification message being matched with a message 30identifier in a preset subscribed message of the subscription task (…an efficient handshaking mechanism has been provided in which through the shared memory control structure, tasks can exchange collective communication meta data, such as data type description, message size, buffer address, etc. and can be used to deliver event notifications, such as the completion of data transfer…, lines 1-6 column 15).  
As to claim 5, Blackmore further teaches reading, by the subscription task, the data message from a storage unit of which a storage address is matched with a message storage address in the issuing notification message according to 5the message storage address (…an efficient handshaking mechanism has been provided in which through the shared memory control structure, tasks can exchange collective communication meta data, such as data type description, message size, buffer address, etc. and can be used to deliver event notifications, such as the completion of data transfer…, lines 1-6 column 15).  
As to claim 7, Blackmore further teaches the subscription task and the issuing task are executed by threads respectively (…For instance, when a task waits for other tasks to use the cross memory attach of its memory, it goes to sleep in the kernel. In accordance with an aspect of the present invention, this sleeping thread can be awakened under various conditions: First, if the kernel resource set aside for cross memory attach exceeds a usage threshold, then this sleeping thread is awoken with a threshold event. This prevents a hang condition, since this threshold event is received on all sleeping threads, allowing these threads to implement the collective call in an alternate manner. Second, the user can optionally choose to have the thread awoken after a certain time period. Third, another process could wake the sleeping thread…, lines 15-26 column 9), and the preset storage space is a shared memory space (…Task 0 copies data from its send buffer 110 in memory 102 to a shared memory buffer 112 within shared memory region 108…, lines 6-8 column 4;…the root task (e.g., Task 0) registers its send buffer (i.e., application data structure) 310 as a memory object to be exported, STEP 403. For instance, Task 0 registers send buffer 310 with the operating system kernel via a system call, such as .sub.--css_shmem_register, that is provided, by the communications subsystem of which MPI is a part, as a cross-memory attach kernel extension…, line 62 column 5 to line 1 column 6). 
As to claims 14-15, note the discussion of claim 1 above. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 6, 8 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore in view of Jordan U.S Publication No. 2006/0083172.
As to claim 6, Blackmore does not teach obtaining a timestamp of the data message and storing the data message in a message queue based on the timestamp, and processing the data message according to a sequence of messages in the message queue.  
Jordan teaches a system of communication between multiple applications located at nodes wherein the system obtains a timestamp of messages and storing the messages in a message queue based on the timestamp, and processing the data message according to a sequence of messages in the message queue (…back to decision block 104, if the message requires local action, the process may continue to process block 120 where the incoming message is added to a bus driver in-message queue and a timestamp (T6) is stored. Thereafter, the process may further include adding the message to an application driver message queue (block 122) and storing another timestamp (T7). As shown in block 124, the application associated with the processing the test message may then start and include the storage of a further timestamp (T8). After the application has processed the message, and the test node 30f paragraph 0033 page 4).
 It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Blackmore reference to include the teachings of Jordan reference because by using timestamps in message queues, the system could monitor the progression of the messages through the processing logic, as disclosed by Jordan (paragraph 0014 page 1).
As to claim 8, Blackmore does not teach the tasks are processing tasks in an automatic vehicle system comprises at 20least one of: at least one image sensing task, a laser point cloud sensing task, a planning task and a driving task.
However, Blackmore teaches the communication system is a data transfer system between applications located at nodes (lines 24-26 column 1).  In a similar environment, Jordan teaches a system of communication between multiple applications located at nodes within an automatic vehicle system comprises at 20least one of: at least one image sensing task, a laser point cloud sensing task, a planning task and a driving task (…The vehicle devices 24a-d may be sensors, actuators, and processors used in connection with various vehicle functional systems and sub-systems, such as, but not limited to, diagnostic, control-by-wire applications for throttle, braking and steering control, adaptive suspension, power accessory control, communications, entertainment, and the like…, paragraph 0015 page 1).
paragraph 0014 page 1).
As to claims 9-13, note the discussions of claims 7-8 above. 

Response to Arguments
5.  Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues the cited reference does not teach the limitations of claim 1 (Remarks, pages 7-8).  Claim 1 broadly discloses an issuing task stores a data message in a storage space, and notify a subscription task to obtain the data message directly from that storage space.  In response, Blackmore clearly teaches these limitation wherein the subscription task receives the notification (…Task 1 and Task 2 then receive asynchronous notification that Task 0 would like to communicate with them…, lines 17-19 column 6) and obtain the data message directly from that storage space (…Task 1 and Task 2 copy data from the registered and attached portions of the memory (e.g., send buffer 310) to their respective receive buffers (i.e., application data structures) 316, 318 in address spaces 306 and 308, respectively…, lines 50-53 column 6).  The reference meets the limitation as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194